


110 HR 180 : Darfur Accountability and Divestment

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 180
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2007
			Received
		
		
			August 3, 2007
			Read twice and referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		AN ACT
		To require the identification of companies
		  that conduct business operations in Sudan, to prohibit United States Government
		  contracts with such companies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Darfur Accountability and Divestment
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)In the 108th Congress, the House of
			 Representatives adopted House Concurrent Resolution 467 on July 22, 2004, by a
			 unanimous vote of 422–0, which—
				(A)declares that the
			 atrocities unfolding in the Darfur region of Sudan are genocide;
				(B)declares that the Government of Sudan has
			 violated the Convention on the Prevention and Punishment of the Crime of
			 Genocide;
				(C)urges the Administration to seriously
			 consider multilateral intervention to stop genocide in Darfur should the United
			 Nations Security Council fail to act; and
				(D)calls on the Administration to impose
			 targeted sanctions, including visa bans and the freezing of assets of the
			 Sudanese National Congress and affiliated business and individuals directly
			 responsible for the atrocities in Darfur.
				(2)In the 109th Congress, the House of
			 Representatives passed H.R. 3127, the Darfur Peace and Accountability Act of
			 2006, on April 5, 2006, by a vote of 416–3, which—
				(A)appeals to the
			 international community, including the United Nations, the European Union, and
			 the North Atlantic Treaty Organization (NATO), to immediately mobilize
			 sufficient political, military, and financial resources to support and expand
			 the African Union Mission in Sudan (AMIS);
				(B)blocks assets and restricts travel of any
			 individual the President determines is responsible for acts of genocide, war
			 crimes, or crimes against humanity in the Darfur region of Sudan; and
				(C)offers United States support for the
			 International Criminal Court's efforts to prosecute those responsible for acts
			 of genocide in Darfur.
				(3)On September 9, 2004, former Secretary of
			 State Colin Powell stated before the Committee on Foreign Relations of the
			 Senate that genocide was being committed in the Darfur region of Sudan and that
			 the Government of Sudan and the government-supported Janjaweed militias bear
			 responsibility for the genocide.
			(4)On September 21, 2004, President George W.
			 Bush affirmed the Secretary of State's finding in an address before the United
			 Nations General Assembly, stating that the world is witnessing terrible
			 suffering and horrible crimes in the Darfur region of Sudan, crimes the
			 Government of the United States has concluded are genocide.
			(5)On May 29, 2007, President George W. Bush
			 affirmed that the Government of Sudan is complicit in the bombing, murder, and
			 rape of innocent civilians in Darfur and again declared that these actions
			 rightfully constitute genocide.
			(6)Although the Government of the United
			 States currently bans United States companies from conducting business
			 operations in Sudan, millions of Americans are inadvertently supporting the
			 Government of Sudan by investing in foreign companies that conduct business
			 operations in Sudan that disproportionately benefit the Sudanese regime in
			 Khartoum.
			(7)Several States and governmental entities,
			 through legislation and other means, have expressed their desire, or are
			 considering measures—
				(A)to divest any equity in, or to refuse to
			 provide debt capital to, certain companies that operate in Sudan;
				(B)to disassociate themselves and the
			 beneficiaries of their public pension and endowment funds from directly or
			 indirectly supporting the Darfur genocide; and
				(C)to prohibit themselves from entering into
			 or renewing contracts for the procurement of goods or services with certain
			 companies that have a direct investment in, or conduct business operations in,
			 Sudan.
				(8)California, Colorado, Florida, Hawaii,
			 Indiana, Illinois, Iowa, Kansas, Maine, Minnesota, New Jersey, New York,
			 Oregon, Rhode Island, Texas and Vermont have passed legislation to divest State
			 funds from companies that conduct business operations in Sudan. Massachusetts,
			 Michigan, North Carolina, Ohio, Pennsylvania, South Carolina, and Wisconsin are
			 considering legislation to divest State funds from companies that conduct
			 business operations in Sudan. Arkansas, Connecticut, Maryland, and Ohio have
			 passed non-binding divestment legislation with respect to Sudan.
			(9)Denver, Colorado, Los Angeles, California,
			 Miami Beach, Florida, New Haven, Connecticut, Newton, Massachusetts,
			 Philadelphia, Pennsylvania, Pittsburgh, Pennsylvania, Providence, Rhode Island,
			 and San Francisco, California have passed legislation mandating divestment of
			 city funds from companies that conduct business operations in Sudan.
			(10)American University, Amherst College,
			 Andover Newton Theological School, Boston University, Bowdoin College, Brandeis
			 University, Brown University, Colby College, Columbia University, Connecticut
			 College, Cornell University, Dartmouth College, Drew University, Duke
			 University, Emory University, Hampton University, Harvard University, Hendrix
			 College, Howard University, Lee University, Massachusetts Institute of
			 Technology, Middlebury College, Nazareth College, Northwestern University,
			 Oberlin College, Queen’s University, Reconstructionist Rabbinical College,
			 Regis University, Samford University, Seton Hall, Smith College, Stanford
			 University, Swarthmore College, Trinity College, University of California,
			 University of Colorado, University of Connecticut, University of Denver,
			 University of Illinois, University of Maryland, University of Massachusetts,
			 University of Minnesota, University of Pennsylvania, University of Rochester,
			 University of Southern California, University of Vermont, University of
			 Virginia, University of Washington, University of Wisconsin System, Vassar
			 College, Wellesley College, Wheaton College, Williams College, and Yale
			 University have divested their funds from or placed restrictions on investment
			 of their funds in certain companies that conduct business operations in
			 Sudan.
			(11)Divestment has proven effective in similar
			 situations, as in 1986, when State pension funds and university endowments were
			 divested from companies that conducted business operations in South Africa,
			 which was critical to ending apartheid in that country, and by 1994, when the
			 first free elections in South Africa took place, a substantial number of
			 States, counties, cities, universities, and colleges in the United States had
			 adopted partial or total divestment policies.
			(12)Economic pressure against the Government of
			 Sudan has been effective in pushing Sudan to cooperate with the United States
			 on counterterrorism efforts and in part in agreeing to negotiations with the
			 Sudan People’s Liberation Army of South Sudan which resulted in the
			 Comprehensive Peace Agreement of 2005.
			(13)Congress acknowledges that divestment
			 should be used sparingly and under extraordinary circumstances. This Act is
			 based on unique circumstances, specifically, the reprehensible and abhorrent
			 genocide occurring in Sudan.
			(14)The business operations of companies in
			 countries that perpetrate grave abuses of human rights, especially the uniquely
			 monstrous crime of genocide, are of concern to many United States investors and
			 citizens even when these operations represent a small fraction of a company's
			 total business.
			(15)State and city pension funds have routinely
			 but unsuccessfully sought to acquire and utilize data from the Federal
			 Government on companies for investment decisions.
			(16)There is an increasing interest by States,
			 local governments, educational institutions, and private institutions to seek
			 to disassociate themselves from companies that support the Government of
			 Sudan.
			(17)Policy makers and fund managers may find
			 moral, prudential, or reputational reasons to divest from companies that accept
			 the business risk of operating in countries that are subject to international
			 economic sanctions or that have business relationships with countries,
			 governments, or entities with which any United States company would be
			 prohibited from dealing because of economic sanctions imposed by the United
			 States.
			(18)The world community has a moral obligation
			 to work to do everything possible to stop the ongoing genocidal practices of
			 the Government of Sudan in the Darfur region.
			3.Transparency in
			 capital markets
			(a)List of persons
			 directly investing in or conducting business operations in certain Sudanese
			 sectors
				(1)Publication of
			 listNot later than 6 months
			 after the date of the enactment of this Act and every 6 months thereafter, the
			 Secretary of the Treasury, in consultation with the Secretary of Energy, the
			 Secretary of State, the Securities and Exchange Commission, and the heads of
			 other appropriate Federal departments and agencies, shall, using only publicly
			 available (including proprietary) information, ensure publication in the
			 Federal Register of a list of each person, whether within or outside of the
			 United States, that, as of the date of the publication, has a direct investment
			 in, or is conducting, business operations in Sudan’s power production, mineral
			 extraction, oil-related, or military equipment industries, subject to paragraph
			 (2). To the extent practicable, the list shall include a description of the
			 investment made by each such person, including the dollar value, intended
			 purpose, and status of the investment, as of the date of the
			 publication.
				(2)ExceptionsThe
			 Secretary of the Treasury shall exclude a person from the list if all of the
			 business operations by reason of which the person would otherwise be included
			 on the list—
					(A)are conducted under contract directly and
			 exclusively with the regional government of southern Sudan;
					(B)are conducted under a license from the
			 Office of Foreign Assets Control, or are expressly exempted under Federal law
			 from the requirement to be conducted under such a license;
					(C)consist of providing goods or services to
			 marginalized populations of Sudan;
					(D)consist of
			 providing goods or services to an internationally recognized peacekeeping force
			 or humanitarian organization;
					(E)consist of
			 providing goods or services that are used only to promote health or
			 education;
					(F)are conducted by a person that has also
			 undertaken significant humanitarian efforts as described in section
			 10(14)(B);
					(G)have been voluntarily suspended; or
					(H)will cease within
			 1 year after the adoption of a formal plan to cease the operations, as
			 determined by the Secretary.
					(3)Consideration of
			 scrutinized business operationsThe Secretary of the Treasury should give
			 serious consideration to including on the list any company that has a
			 scrutinized business operation with respect to Sudan (within the meaning of
			 section 10(4)).
				(4)Prior notice to
			 personsThe Secretary of the
			 Treasury shall, at least 30 days before the list is published under paragraph
			 (1), notify each person that the Secretary intends to include on the
			 list.
				(5)Delay in
			 including persons on the listAfter notifying a person under paragraph
			 (4), the Secretary of the Treasury may delay including that person on the list
			 for up to 60 days if the Secretary determines and certifies to the Congress
			 that the person has taken specific and effective actions to terminate the
			 involvement of the person in the activities that resulted in the notification
			 under paragraph (4).
				(6)Removal of
			 persons from the listThe
			 Secretary of the Treasury may remove a person from the list before the next
			 publication of the list under paragraph (1) if the Secretary determines that
			 the person no longer has a direct investment in or is no longer conducting
			 business operations as described in paragraph (1).
				(7)Advance notice
			 to congressNot later than 30
			 days (or, in the case of the first such list, 60 days) before the date by which
			 paragraph (1) requires the list to be published, the Secretary of the Treasury
			 shall submit to the Committees on Financial Services, on Education and Labor,
			 and on Oversight and Government Reform of the House of Representatives and the
			 Committees on Banking, Housing, and Urban Affairs, on Health, Education, Labor,
			 and Pensions, and on Homeland Security and Governmental Affairs of the Senate a
			 copy of the list which the Secretary intends to publish under paragraph
			 (1).
				(b)Publication on
			 websiteThe Secretary of the
			 Treasury shall ensure that the list is published on an appropriate, publicly
			 accessible government website, updating the list as necessary to take into
			 account any person removed from the list under subsection (a)(6).
			(c)DefinitionIn this section, the term
			 investment has the meaning given in section 4(b)(3).
			4.Authority of
			 State and local governments to divest from certain companies directly invested
			 in certain Sudanese sectors
			(a)Statement of
			 policyIt is the policy of
			 the United States to support the decision of any State or local government to
			 divest from, and to prohibit the investment of assets controlled by the State
			 or local government in, persons on—
				(1)the list most
			 recently published under section 3(a)(1), as modified under section 3(a)(6);
			 or
				(2)any list developed
			 by the State or local government for the purpose of divestment from certain
			 persons described in subsection (b)(1)(B) of this section.
				(b)Authority to
			 divest
				(1)In
			 generalNotwithstanding any
			 other provision of law, a State or local government may adopt and enforce
			 measures to divest the assets of the State or local government from, or
			 prohibit investment of the assets of the State or local government in—
					(A)persons that are
			 included on the list most recently published under section 3(a)(1) of this Act,
			 as modified under section 3(a)(6) of this Act; or
					(B)persons having a direct investment in, or
			 carrying on a trade or business (within the meaning of
			 section
			 162 of the Internal Revenue Code of 1986) in Sudan or with the
			 Government of Sudan, if the measures require the State or local government, as
			 the case may be, to the maximum extent practicable, to—
						(i)provide written
			 notice to each person to whom the measures are to be applied; and
						(ii)not apply the measures to a person—
							(I)before the end of
			 the 90-day period beginning with the date written notice is provided to the
			 person pursuant to clause (i); or
							(II)if the person
			 demonstrates to the State or local government, as the case may be, that the
			 person is no longer involved in the activities by reason of which the measures
			 would otherwise be applied to the person.
							(2)ApplicabilityThis subsection applies to measures adopted
			 by a State or local government before, on, or after the date of the enactment
			 of this Act.
				(3)DefinitionsIn
			 this subsection:
					(A)InvestmentThe investment of assets
			 includes—
						(i)a commitment or
			 contribution of assets; and
						(ii)a loan or other
			 extension of credit of assets.
						(B)AssetsThe
			 term assets refers to public monies and includes any pension,
			 retirement, annuity, or endowment fund, or similar instrument, that is
			 controlled, directly or indirectly, by a State or local government.
					(c)PreemptionA
			 measure of a State or local government that is authorized by subsection (b) is
			 not preempted by any Federal law or regulation.
			5.Sense of the
			 CongressIt is the sense of
			 the Congress that a divestment measure authorized under section 4 or a measure
			 authorized under section 9 to prohibit State or local contracts would not
			 violate the United States Constitution because such a measure—
			(1)is not pre-empted
			 under the Supremacy Clause;
			(2)is authorized by
			 the Congress as an appropriate measure with regard to interstate or foreign
			 commerce; and
			(3)is authorized by
			 the Congress as a measure that promotes the foreign policy of the United
			 States.
			6.Safe harbor for
			 changes of investment policies by asset managersSection 13 of the Investment Company Act of
			 1940 (15 U.S.C.
			 80a–13) is amended by adding at the end the following new
			 subsection:
			
				(c)Safe harbor for
				changes in investment policiesNotwithstanding any other provision of
				Federal or State law, no person may bring any civil, criminal, or
				administrative action against any registered investment company or person
				providing services to such registered investment company (including its
				investment adviser), or any employee, officer, or director thereof, based
				solely upon the investment company divesting from, or avoiding investing in,
				securities issued by companies that are included on the list most recently
				published under section 3(a)(1) of the Darfur Accountability and Divestment
				Act, as modified under section 3(a)(6) of that Act. For purposes of this
				subsection the term person shall include the Federal government,
				and any State or political subdivision of a
				State.
				.
		7.Safe harbor for
			 changes of investment policies by employee benefit plansSection 404 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1104) is amended by
			 adding at the end the following new subsection:
			
				(n)No person shall be treated as breaching any
				of the responsibilities, obligations, or duties imposed upon fiduciaries by
				this title for divesting plan assets from, or avoiding investing plan assets
				in, persons that are included on the list most recently published under section
				3(a)(1) of the Darfur Accountability and Divestment Act, as modified under
				section 3(a)(6) of such Act. Any divestiture of plan assets from, or avoidance
				of investing plan assets in, persons that are included on such list shall be
				treated as in accordance with this title and the documents and instruments
				governing the
				plan.
				.
		8.Prohibition on
			 united states government contracts
			(a)ProhibitionNotwithstanding any other provision of law,
			 the Government of the United States shall not enter into or renew a contract
			 for the procurement of goods or services with persons that are included on the
			 list most recently published under section 3(a)(1), as modified under section
			 3(a)(6).
			(b)Waiver
			 authorityThe President may
			 waive the prohibition in subsection (a) on a case-by-case basis if the
			 President determines and certifies in writing to the Congress that it is
			 important to the national security interests of the United States to do
			 so.
			9.Authority of
			 State and local governments to prohibit contracts
			(a)Statement of
			 policyIt is the policy of the United States to support the
			 decision of any State or local government to prohibit the State or local
			 government, as the case may be, from entering into or renewing a contract as
			 described in subsection (b).
			(b)Authority to
			 prohibit contractsNotwithstanding any other provision of law, a
			 State or local government may adopt and enforce measures to prohibit the State
			 or local government, as the case may be, from entering into or renewing a
			 contract for the procurement of goods or services with persons that are
			 included on the list most recently published under section 3(a)(1), as modified
			 under section 3(a)(6).
			10.DefinitionsFor purposes of this Act:
			(1)PersonThe
			 term person, except in paragraph (6), means—
				(A)a natural person
			 as well as a corporation, company, business association, partnership, society,
			 trust, any other nongovernmental entity, organization, or group;
				(B)any governmental entity or instrumentality
			 of a government, including a multilateral development institution (as defined
			 in section 1701(c)(3) of the International Financial Institutions Act);
			 and
				(C)any successor,
			 subunit, or subsidiary of any entity described in subparagraph (A) or
			 (B).
				(2)StateThe
			 term State includes the District of Columbia, the Commonwealth
			 of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the
			 Commonwealth of the Northern Mariana Islands.
			(3)State or local
			 government
				(A)In
			 generalThe term State or local government
			 includes—
					(i)any
			 State and any agency or instrumentality thereof;
					(ii)any
			 local government within a State, and any agency or instrumentality
			 thereof;
					(iii)any other
			 governmental instrumentality; and
					(iv)any
			 public institution of higher education.
					(B)Public
			 institution of higher educationThe term public
			 institution of higher education means a public institution of higher
			 education within the meaning of the Higher Education Act of 1965.
				(4)Scrutinized
			 business operationA company
			 has a scrutinized business operation with respect to Sudan if—
				(A)(i)the company has business
			 operations that involve contracts with or provision of supplies or services
			 to—
						(I)the
			 Government of Sudan;
						(II)a
			 company in which the Government of Sudan has any direct or indirect equity
			 share;
						(III)a
			 consortium or project commissioned by the Government of Sudan; or
						(IV)a
			 company involved in a consortium or project commissioned by the Government of
			 Sudan; and
						(ii)(I)(aa)more than 10 percent of
			 the revenues or assets of the company that are linked to Sudan involve
			 oil-related activities or mineral extraction activities;
							(bb)less than 75 percent of the
			 revenues or assets of the company that are linked to Sudan involve contracts
			 with, or provision of oil-related or mineral extracting products or services to
			 the regional government of southern Sudan or a project or consortium created
			 exclusively by that regional government; and
							(cc)the company has failed to take
			 substantial action with respect to the business operations referred to in
			 clause (i) of this subparagraph or as described in subparagraph (B) or (C) of
			 paragraph (14); or
							(II)(aa)more than 10 percent of the revenues or
			 assets of the company that are linked to Sudan involve power production
			 activities;
							(bb)less than 75 percent of the power
			 production activities of the company include projects whose intent is to
			 provide power or electricity to the marginalized populations of Sudan;
			 and
							(cc)the company has failed to take substantial
			 action with respect to the business operations referred to in clause (i) of
			 this subparagraph or as described in subparagraph (B) or (C) of paragraph
			 (14);
							(B)the company supplies military equipment in
			 Sudan, unless the company clearly shows that—
					(i)the
			 military equipment cannot be used to facilitate offensive military actions in
			 Sudan; or
					(ii)the
			 company implements rigorous and verifiable safeguards to prevent use of the
			 equipment by forces actively participating in armed conflict, including
			 through—
						(I)post-sale tracking
			 of the equipment by the company;
						(II)certification
			 from a reputable and objective third party that such equipment is not being
			 used by a party participating in armed conflict in Sudan; or
						(III)sale of the
			 equipment solely to the regional government of southern Sudan or any
			 internationally recognized peacekeeping force or humanitarian organization;
			 or
						(C)the Secretary of
			 the Treasury has determined that the company has been complicit in the Darfur
			 genocide.
				(5)Business
			 operationsThe term
			 business operations means engaging in commerce in any form in
			 Sudan, including by acquiring, developing, maintaining, owning, selling,
			 possessing, leasing, or operating equipment, facilities, personnel, products,
			 services, personal property, real property, or any other apparatus of business
			 or commerce.
			(6)CompanyThe term company means any
			 natural person, legal person, sole proprietorship, organization, association,
			 corporation, partnership, firm, joint venture, franchisor, franchisee,
			 financial institution, utility, public franchise, trust, enterprise, limited
			 partnership, limited liability partnership, limited liability company, or other
			 business entity or association, including all wholly-owned subsidiaries,
			 majority-owned subsidiaries, parent companies, or affiliates of such business
			 entities or associations, that exists for profit-making purposes.
			(7)ComplicitThe
			 term complicit means has taken actions in the preceding 20
			 months which have directly supported or promoted the genocidal campaign in
			 Darfur, including preventing Darfur’s victimized population from communicating
			 with each other, encouraging Sudanese citizens to speak out against an
			 internationally approved security force for Darfur, actively working to deny,
			 cover up, or alter evidence of human rights abuses in Darfur, or other similar
			 actions.
			(8)Government of
			 sudanThe term
			 Government of Sudan means the government in Khartoum, Sudan,
			 which is led by the National Congress Party (formerly known as the National
			 Islamic Front) or any successor government formed on or after October 13, 2006
			 (including the coalition National Unity Government agreed upon in the
			 Comprehensive Peace Agreement for Sudan), and does not include the regional
			 government of southern Sudan.
			(9)Marginalized
			 populations of sudanThe term
			 marginalized populations of Sudan includes—
				(A)the portion of the
			 population in the Darfur region that has been victimized;
				(B)the portion of the
			 population of southern Sudan victimized by Sudan’s North-South civil
			 war;
				(C)the Beja,
			 Rashidiya, and other similarly affected groups of eastern Sudan;
				(D)the Nubian and
			 other similarly affected groups in Sudan’s Abyei, Southern Blue Nile, and Nuba
			 Mountain regions; and
				(E)the Amri, Hamadab,
			 Manasir, and other similarly affected groups of northern Sudan.
				(10)Military
			 equipmentThe term
			 military equipment means—
				(A)weapons, arms,
			 military supplies, and equipment that readily may be used for military
			 purposes, including radar systems or military-grade transport vehicles;
			 or
				(B)supplies or
			 services sold or provided directly or indirectly to any force actively
			 participating in armed conflict in Sudan.
				(11)Mineral
			 extraction activitiesThe
			 term mineral extraction activities includes—
				(A)exploring,
			 extracting, processing, transporting, or wholesale selling or trading of
			 elemental minerals or associated metal alloys or oxides (ore), including gold,
			 copper, chromium, chromite, diamonds, iron, iron ore, silver, tungsten,
			 uranium, and zinc, and
				(B)facilitating any
			 activity described in subparagraph (A), including by providing supplies or
			 services in support of the activity.
				(12)Oil-related
			 activities
				(A)In
			 generalExcept as provided in subparagraph (B), the term
			 oil-related activities includes—
					(i)exporting,
			 extracting, producing, refining, processing, exploring for, transporting,
			 selling, or trading oil;
					(ii)constructing,
			 maintaining, or operating a pipeline, refinery, or other oilfield
			 infrastructure; and
					(iii)facilitating any
			 activity described in clause (i) or (ii), including by providing supplies or
			 services in support of the activity.
					(B)Special
			 rules
					(i)A
			 company that is involved in the retail sale of gasoline or related consumer
			 products in Sudan but is not involved in any other activity described in
			 subparagraph (A) shall not be considered to be involved in an oil-related
			 activity.
					(ii)A
			 company that is involved in leasing, or that owns, rights to an oil block in
			 Sudan but is not involved in any other activity described in subparagraph (A)
			 shall not be considered to be involved in an oil-related activity.
					(13)Power
			 production activitiesThe
			 term power production activities means—
				(A)any business
			 operation that involves a project commissioned by the National Electricity
			 Corporation of Sudan or other similar Government of Sudan entity whose purpose
			 is to facilitate power generation and delivery, including establishing
			 power-generating plants or hydroelectric dams, selling or installing components
			 for the project, providing service contracts related to the installation or
			 maintenance of the project; and
				(B)facilitating an
			 activity described in subparagraph (A), including by providing supplies or
			 services in support of the activity.
				(14)Substantial
			 actionThe term
			 substantial action means—
				(A)adopting,
			 publicizing, and implementing a formal plan to cease scrutinized business
			 operations within 1 year after the date of the enactment of this Act, and
			 refraining from any new scrutinized business operations;
				(B)undertaking
			 significant humanitarian efforts—
					(i)in
			 conjunction with an international development or humanitarian organization, the
			 regional government of southern Sudan, or a non-profit entity;
					(ii)substantial in
			 relationship to the size and scope of the business operations with respect to
			 Sudan;
					(iii)of
			 benefit to 1 or more marginalized populations of Sudan; and
					(iv)evaluated and certified by an independent
			 third party to meet the requirements of clauses (i) through (iii); or
					(C)materially
			 improving conditions for the victimized population in Darfur.
				11.Sense of the
			 CongressIt is the sense of
			 the Congress that the governments of all other countries should adopt measures,
			 similar to those contained in this Act, to publicize the activities of all
			 persons that, through their financial dealings, knowingly or unknowingly enable
			 the Government of Sudan to continue to oppress and commit genocide against
			 people in the Darfur region and other regions of Sudan, and to authorize
			 divestment from, and the avoidance of further investment in, the
			 persons.
		12.SunsetThis Act shall terminate 30 days after the
			 date on which—
			(1)the President has
			 certified to Congress that—
				(A)the Darfur
			 genocide has been halted for at least 12 months; and
				(B)the Government of
			 Sudan has honored its commitments to—
					(i)abide by United
			 Nations Security Council Resolution 1706;
					(ii)cease attacks on
			 civilians;
					(iii)demobilize and
			 demilitarize the Janjaweed and associated militias;
					(iv)grant free and
			 unfettered access for delivery of humanitarian assistance; and
					(v)allow for the safe
			 and voluntary return of refugees and internally displaced persons; and
					(2)the United States
			 has revoked all sanctions against the Government of Sudan and the officials of
			 such government, including sanctions authorized by—
				(A)the Sudan Peace
			 Act (Public
			 Law 107–245);
				(B)the Comprehensive
			 Peace in Sudan Act of 2004 (Public Law
			 108–497);
				(C)the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (Public Law
			 109–177);
				(D)the Darfur Peace
			 and Accountability Act of 2006 (Public Law 109–344); and
				(E)any other Federal
			 law or Executive order.
				
	
		
			Passed the House of
			 Representatives July 31, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
